United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3912
                                   ___________

Jose Galvis Castano,                   *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: May 21, 2009
                                Filed: May 28, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Colombian citizen Jose Castano petitions for review of an order of the Board
of Immigration Appeals (BIA) denying his motion to reconsider. We deny his
petition.




      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       This court reviews the BIA’s denial of a motion to reconsider under an abuse-
of-discretion standard that is more deferential than the ordinary standard for reviewing
agency decisions. See Esenwah v. Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004). We
conclude that the BIA did not abuse its discretion: Castano did not assert facts or
arguments beyond those already considered by the BIA; the initial BIA decision
articulated a rational and supported explanation for denying relief; and there is no
indication that the BIA departed from established policies, evinced discriminatory
intent, or distorted Castano’s claims. See Strato v. Ashcroft, 388 F.3d 651, 655 (8th
Cir. 2004) (motion to reconsider must give tribunal reason to change its mind; BIA
does not abuse its discretion by refusing to reconsider arguments already rejected);
Esenwah, 378 F.3d at 765 (abuse of discretion is found only when BIA’s decision
lacks rational explanation, ignores relevant factors, departs from established policies,
invidiously discriminates against particular race or group, or distorts important aspects
of claim).

      The petition for review is denied.
                       ______________________________




                                          -2-